DETAILED ACTION

Status of Claims
Claims 1 – 20 were previously pending and subject to a non-final office action mailed 03/11/2022. Claims 1 – 3 & 11 – 13 were amended in a reply filed 06/13/2022. Claims 1 – 20 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant initially argues that “Given that the modes of communication between the container and the user in Chowdhury are contactless, the Proximity Communication Interface 300 of Chowdhury cannot be considered “a user interface ... configured to receive an electronic purchase order, the electronic purchase order being input by a user physically interacting with the user interface,” as claimed.”

Examiner respectfully disagrees, and notes that the 103 rejection below is based on substituting the user interface and corresponding functionality of Lewis for the contactless container user interface of Chowdhury. For example, Chowdhury, in [0029] describes a “proximity communication interface (300)” of a delivery container as comprising an “E-INK display (303) or any other display unit {emphasis added},” along with various data transmission protocols for receiving contactless inputs from a user. 

To the extent to which Chowdhury does not appear to disclose that wherein the delivery container user interface is configured to receive an electronic purchase order which is physically input by a user, Lewis teaches these elements. In particular, Lewis describes a touch screen user interface user’s computing device which receives purchase orders from the user – and also teaches that a delivery container comprises a touch screen user interface. For example, Lewis, in [0068] & [0084] – [0085], teaches that a user inputs a purchase order using “computing device 210” user interface, which, as per [0077], can be “a general purpose computer, such as a desktop computer or laptop, a smartphone, a tablet device, or the like.” Lewis, in, [0081], also teaches that a touchscreen user interface for receiving physical user inputs is a known type of delivery container user interface. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the computing device 210 user interface of Lewis for the user interface coupled to the housing of Chowdhury. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

Applicant next argues that “Lewis provides absolutely no motivation for incorporating a user interface physically associated with a storage container and configured to receive an electronic purchase order, the electronic purchase order being input by a user physically interacting with the user interface.”

	Examiner respectfully disagrees, and notes that KSR “Rationale B,” which is the simple substitution of one known element for another to obtain predictable results, does not require a motivational teaching from the prior art. Nonetheless, Lewis, [0015], provides the motivation of providing “an improved storage locker for receiving deliveries,” and in [0081], suggests the use of a touchscreen as a delivery container user interface. 
	
	To reject a claim based on Rationale B, the Examiner must resolve the Graham factual inquiries, and then articulate the following: (1) a finding that the prior art contained a device (method, product, etc,) which differed from the claimed device by the substitution of some components (step, elements, etc.) with other components: (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable to explain a conclusion of obviousness. The response to the initial argument above explained that the delivery container of Chowdhury contains a delivery container with a user interface that differs from the claimed invention by the substitution of a user interface of another prior art reference: Lewis. The substituted components and their functions were shown to be known in the prior art references of Chowdhury and Lewis. The next step was to resolve whether it was obvious to substitute the touchscreen of Lewis for the delivery container user interface of Chowdhury – which merely offered the functionality of contactless user interaction and an “E-INK” display. The answer here was yes – because the claim is to a delivery container already known in the prior art that is altered by the mere substitution of one known user interface for another known user interface in the field of shipping. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (MPEP § 2141 and § 2143)

Applicant next argues that “Nothing in Lewis describes or suggests that the display device 330, or any touchscreen for that matter, is physically associated with the storage unit.”

Examiner respectfully disagrees, as Lewis, in, [0081], describes various aspects of the “storage unit 250,” including receiving codes via the user interface of the delivery container, which may be “a keypad for receiving” user inputs or “a touchscreen” for receiving user inputs. Therefore, Lewis teaches that a touchscreen user interface could be used as the user interface of a delivery container. Examiner further notes that the display device 330 of the general purpose computer 310 of Lewis was not relied upon in the rejection of the claims.

Applicant next argues that “replacing the Proximity Communication Interface in Chowdhury, configured to receive information from a user contactlessly, with a touchscreen for receiving user inputs, which requires physical manipulation of the touchscreen by a user, would change the principle of operation of the Proximity Communication Interface 300 in Chowdhury and would undoubtedly require a substantial reconstruction and redesign of the system elements in Chowdhury. Since the modification to Chowdhury seemingly proposed by the Office Action would change the principle of operation of Chowdhury and require a substantial design of Chowdhury, the proposed modification is not obvious.” 

Examiner respectfully disagrees, and initially notes that Appellant has misapplied Ratti – which is related to the physical combinability of mechanical elements of an oil seal, and how a combination of the physical elements would affect the operability of the “construction” of the device in the primary reference. For example, in Ratti, the “claims were directed to an oil seal comprising a bore engaging portion with outwardly biased resilient spring fingers inserted in a resilient sealing member. The primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate." (See MPEP § 2143.01(VI.)). 

In stark contrast to Ratti, the instant claims are directed to a delivery container with structural elements recited at a high level of generality, lacking any specific configuration or attachment requirements for the various components. As such, the substitution of one known type of user interface for another would not render the delivery container of Chowdhury inoperable. To the contrary, the simple substitution of one known element for another – that is in the substitution of the user interface of Lewis for the user interface of Chowdhury – producing a predictable result renders the claim obvious. Indeed – every limitation of the instant claimed invention is taught by the cited combination of references. Additionally, Lewis, in, [0081], shows that implementing a touchscreen user interface as part of a delivery container renders a fully operational delivery container. Furthermore, Applicant has not shown how the substitution of a physical-input user interface for a contactless interface would render the delivery container of Chowdhury inoperable. Therefore, Applicant’s argument is found to be unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6 – 7, 9, 11, 14, 16 – 17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20210298508 A1) in view of Lewis (US  A1).

As per claim 1, Chowdhury discloses a system for product ordering and securely delivering ordered products, the system comprising:

	• a storage container comprising: a housing enclosing a product cavity ([0014]; Fig. 1 & [0026], “casing” of a storage container);

	• a locking door configured to open to enable access to the product cavity (Fig. 1 & [0026], “the central processing unit (lock system) (200)”;  [0028], “FIG. 2 is a schematic presentation of the central processing unit lock system (200), which functions with an internal CPU processor (201) and locks or unlocks the electro mechanical lock (202)”;  [0053], “The Center (402) notifies the Courier (403) and unlocks the Box (404) door if the User (405) approved the opening”;  [0054], “The Courier (403) inserts the package into the Box (404)”);
	
	• a user interface coupled to the housing ([0028], “proximity communication interface (300), which enable contactless communication with the »Courier« (403) and/or the »User« (405)”; [0029] “FIG. 3 is a schematic presentation of the proximity communication interface (300)” and comprises “E-INK display (303) or any other display unit”);

Chowdhury does not appear to explicitly disclose wherein the user interface is configured to receive an electronic purchase order, the electronic purchase order being input by a user physically interacting with the user interface;

However, Lewis, in [0068] & [0084] – [0085], teaches that a user inputs a purchase order using “computing device 210” user interface, which, as per [0077], can be “a general purpose computer, such as a desktop computer or laptop, a smartphone, a tablet device, or the like.” Lewis, in, [0081], also teaches that a touchscreen user interface for receiving physical user inputs is a known type of delivery container user interface. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the computing device 210 user interface of Lewis for the user interface coupled to the housing of Chowdhury. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Furthermore, combining the teachings of Lewis in the invention of Chowdhury would predictably and advantageously “provide an improved storage locker for receiving deliveries,” as evidenced by Lewis ([0015]). 

Chowdhury further discloses:

	• a wireless communication device ([0026], “active communication (104) for communicating with the back-end system (400) or directly with the »Courier« (403) and/or the User (405) and the central processing unit (lock system) (200)”;  [0027] “The active communication module (104) may be a wireless module such as a GSM/3G/LTE module”;  [0028] “FIG. 2 is a schematic presentation of the central processing unit lock system (200), …containing the proximity communication interface (300), which enable contactless communication with the »Courier« (403) and/or the »User« (405); contains… active communication module (104).”;  [0029], “an NFC contactless module (304) which enables contactless communication with the NFC module of the User's smart mobile device; a proximity transceiver (305) which with the help of ZigBee, Bluetooth or another similar wireless interface also enables communication with the User's smart mobile device”).

Regarding the following limitations, Chowdhury, in Fig. 4 & [0030], discloses a system controller, which is a “complete server cloud platform (402) which control[s] the entire operation,” communicatively coupled to system elements such as a courier device (403), user devices (405 & 406), and storage container (1000). As per [0017] & [0028], the storage container uses “an internal CPU processor (201)” to perform all container functions and communications i.e., “a container control circuit communicatively coupled to the system controller… via the wireless communication device”. To the extent to which Chowdhury does not appear to explicitly disclose wherein the system controller is also connected to a retailer system, Lewis teaches this element:

	• an inventory system associated with a retailer; a system controller communicatively coupled to the inventory system (See Fig. 2 & [0074], noting a system controller (“computer server 220”) which is communicatively coupled to “retailer 230” i.e., the inventory system of [0084]. Also see [0086], noting that “server 220 pushes purchasing information relating to the user 215 to the retailer website 230.” Also see Fig. 1 & [0066] – [0067], noting the communication path between retailer system 130 and “website 120” of the “server connected to a communications network.” As per Fig. 7 & [0122] – [0123], an item ordered from the retailer inventory system is delivered to the delivery container by a courier.);

	• a container control circuit communicatively coupled to the system controller and the inventory system via the wireless communication device (Fig. 1 & [0066], container 150 coupled to system controller 120 (hosted on the server) and retailer system 130. As per at least [0038] & [0040], the container comprises a control circuit.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Lewis in the invention of Chowdhury with the motivation to provide a system which enables a user “to track and trace delivery of the purchased item(s) and alter delivery arrangements” to a delivery container, as evidenced by Lewis ([0121]).

Regarding the following limitations, 

	• the container control circuit configured to: receive, via the user interface, an electronic purchase order for at least one product from the retailer; transmit to the inventory system the electronic purchase order for the at least one product from the retailer,

Chowdhury, in [0028] – [0028], discloses a container user interface display which is coupled to the container control circuit as per [0017] & [0028]. To the extent to which Chowdhury does not appear to explicitly disclose wherein container control circuit receives an input order via the user interface and sends the order to a retailer, Lewis teaches wherein a computing device 210 control circuit receives an input order via the user interface and sends the order to a retailer. For example, see [0084] – [0086], which describes a process in which a user inputs a purchase order into a “computing device 210” interface, which transmits the order to “retailer 230”, which is performed using computing device 210 processor (i.e., computing device 210 control circuit) as per [0095].

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the computing device 210 control circuit of Lewis for the container control circuit of Chowdhury. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Furthermore, combining the teachings of Lewis in the invention of Chowdhury would predictably and advantageously “provide an improved storage locker for receiving deliveries,” as evidenced by Lewis ([0015]). 

Chowdhury further discloses wherein the container control circuit is configured to:

	• receive from the system controller a signal instructing the container control circuit to unlock the door, the signal being transmitted after the system controller receives and authorizes a request from an application executing on an electronic device operated by a delivery agent to unlock the door; and perform an electronic unlocking function causing the door to unlock, thereby allowing the delivery agent to place in the product cavity the at least one product from the retailer (Fig. 11 & [0075], “Step 3: The Courier (403) forwards a request for opening the door with all the necessary information to the Center (402)”; [0077] – [0078], the “Center (402)” authorizes the request to unlock the door; [0079], signal from “Center (402)” to unlock the door responsive to unlock request confirmation, and “the Box (404) unlocks its door”; [0080], “The Courier (403) inserts the package into the Box (404)”; As per at least [0031] – [0032] & [0036], the courier uses “a mobile application (1103) on a smart mobile device (1100)” to communicate with the “Center (402)”.).

As per claim 11, see the above relevant rejection of claim 1. Chowdhury additionally discloses a method for product ordering and securely delivering ordered products (Claim 20, Abstract, [0009]).

As per claims 4 & 14, Chowdhury / Lewis discloses the limitations of claims 1 & 11. To the extent to which Chowdhury does not appear to explicitly disclose the following limitation, Lewis teaches wherein:

	• the container control circuit is further configured to cause the door to automatically lock upon closing of the door following delivery ([0089], “the delivery agent closes the lid and the lock automatically secures the lid after a first predefined period of time”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Lewis in the invention of Chowdhury with the motivation to predictably and advantageously “provide an improved storage locker for receiving deliveries,” as evidenced by Lewis ([0015]).

As per claims 6 & 16, Chowdhury / Lewis discloses the limitations of claims 1 & 11. Chowdhury further discloses wherein:

	• the storage container further comprises a rechargeable on-board power source ([0015] & [0026], “a system for energy harvesting and storage (101) charges the internal battery”).

As per claims 7 & 17, Chowdhury / Lewis discloses the limitations of claims 1 & 11. Chowdhury further discloses:

	• one or more sensors configured to detect a presence and an amount of the at least one product from the retailer in the product cavity following delivery ([0017], [0020] & [0029], weight sensors for “acquiring data on the inserted content or delivery.”).

As per claims 9 & 19, Chowdhury / Lewis discloses the limitations of claims 1 & 11. To the extent to which Chowdhury does not appear to explicitly disclose the following limitation, Lewis teaches wherein:

	•  the product cavity comprises two compartments configured to maintain different temperatures ([0087], “a compartment of the storage unit 250 having an ambient temperature and a compartment of the storage unit 250 that is refrigerated”; [0089], “the first, non-refrigerated compartment 254. The delivery agent places goods that are to be chilled in the second, refrigerated compartment 256”; [0093], “FIG. 8c is a top view of a further embodiment of the storage unit 250 of FIG. 8a, showing a first, non-refrigerated (i.e., ambient temperature) compartment 254 and a second, refrigerated (i.e., chilled) compartment 256, as described above with reference to FIG. 2.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Lewis in the invention of Chowdhury so that “delivered goods may be placed into the relevant compartment,” as evidenced by Lewis ([0093]).

Claims 2 – 3 & 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20210298508 A1) in view of Lewis (US 20180242768 A1), in further view of Roe et al. (US 20180352302 A1).

As per claims 2 & 12, Chowdhury / Lewis discloses the limitations of claims 1 & 11. Regarding the following limitation, 

	• wherein prior to transmitting the electronic purchase order to the inventory system, the container control circuit is configured to receive, from an application executing on a portable electronic device operated by a customer, a signal permitting the use of the storage container to electronically purchase products from the retailer,

Chowdhury in view of Lewis, as stated above, discloses the container control circuit transmitting the electronic purchase order to the inventory system. Chowdhury, in [0031] – [0032] further discloses wherein a user can communicate directly with the delivery container using a portable electronic device (“a smart mobile device”), and as per [0017] & [0028], the container uses a container control circuit, which is “an internal CPU processor (201)” to perform all container functions and communications.  As per at least [0031] – [0032] & [0036], the user 405 uses “a mobile application (1103) on a smart mobile device (1100)” to communicate with the “Center (402).” To the extent to which Chowdhury does not disclose the container receiving a purchase-permitting signal from the portable customer device, Roe teaches this functionality, albeit with different device types. For example, see Fig. 2 & [0066] – [0068], which describes a process in which “media device 210” receives a signal from “voice-based input device 206” which sets a “control level” at media device 210 to a “control level” of “allowing all purchases”.  Examiner’s note: Although the system and method of Roe is capable of performing the claimed sequence of steps (i.e., changing a purchase setting prior to a purchase; See, e.g., Roe, [0168], noting that the steps of Roe may be “done in different orders.”), the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (Also see MPEP § 2144.04(IV.)(C.)).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the portable electronic device and the container control circuit of Chowdhury for the voice-based input device 206 and the media device 210 of Roe. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

As per claims 3 & 13, Chowdhury / Lewis discloses the limitations of claims 1 & 11. Regarding the following limitation, 

	• wherein after transmitting the electronic purchase order to the inventory system, the container control circuit is configured to receive, from an application executing on a portable electronic device operated by a customer, a signal preventing the use of the storage container to electronically purchase products from the retailer,

Chowdhury in view of Lewis, as stated above, discloses the container control circuit transmitting the electronic purchase order to the inventory system. Chowdhury, in [0031] – [0032] further discloses wherein a user can communicate directly with the delivery container using a portable electronic device (“a smart mobile device”), and as per [0017] & [0028], the container uses a container control circuit, which is “an internal CPU processor (201)” to perform all container functions and communications. As per at least [0031] – [0032] & [0036], the user 405 uses “a mobile application (1103) on a smart mobile device (1100)” to communicate with the “Center (402).”  To the extent to which Chowdhury does not disclose the container receiving a purchase-preventing signal from the portable customer device, Roe teaches this functionality, albeit with different device types. For example, see Fig. 2 & [0066] – [0068], which describes a process in which “media device 210” receives a signal from “voice-based input device 206” which sets a “control level” at media device 210, including a “control level” of “blocking all purchases”.  Examiner’s note: Although the system and method of Roe is capable of performing the claimed sequence of steps (i.e., changing a purchase setting after a purchase; See, e.g., Roe, [0168], noting that the steps of Roe may be “done in different orders.”), the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (Also see MPEP § 2144.04(IV.)(C.)).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the portable electronic device and the container control circuit of Chowdhury for the voice-based input device 206 and the media device 210 of Roe. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20210298508 A1) in view of Lewis (US 20180242768 A1), in further view of Vigil (US 20190362577 A1).

As per claims 5 & 15, Chowdhury / Lewis discloses the limitations of claims 1 & 11. To the extent to which Chowdhury does not appear to explicitly disclose the following limitation, Vigil teaches wherein:

	•  the storage container further comprises a flexible strap configured to couple the storage container to a door of a residence ([0021], a strap for coupling the container to a door.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Vigil in the invention of Chowdhury / Lewis with the motivation “to securely strap the container to their front door eliminating the chance of any structural damage to property of actual owner,” as evidenced by Vigil ([0021]).

Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20210298508 A1) in view of Lewis (US 20180242768 A1), in further view of Lefkow et al. (US 10373118 B1).

As per claims 8 & 18, Chowdhury / Lewis discloses the limitations of claims 7 & 17. To the extent to which Chowdhury does not appear to explicitly disclose the following limitation, Lefkow teaches wherein:

	•  the container control circuit is further configured to automatically re-purchase the at least one product when its level in the product cavity following delivery falls below a predetermined threshold (C 2, L 28 – 39, automatically re-ordering an item for delivery “when the sensor data obtained by the sensor(s) of the automatic replenishment device is equal to or below the first reorder threshold.” Also see C 3, L 37 – 58 and C 4, L 33 – 41.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Lefkow in the invention of Chowdhury / Lewis so that “the system can dynamically adjust the automatic reorder of the item resulting in the user receiving additional inventory of the item prior to the user's supply of the item being depleted,” as evidenced by Lefkow (C 2, L 39 – 43).

Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 20210298508 A1) in view of Lewis (US 20180242768 A1), in further view of Hara et al. (US 20210061314 A1).

As per claims 10 & 20, Chowdhury / Lewis discloses the limitations of claims 1 & 11. To the extent to which Chowdhury does not appear to explicitly disclose the following limitation, Hara teaches wherein:

	•  the container control circuit uses machine learning to predict items for purchase and to display the predicted items via the user interface ([0104], “by performing machine learning in accordance with the purchase history stored in the data store 40, the controller 41 generates an item suggestion which suggests purchase of the particular item.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Hara in the invention of Chowdhury / Lewis with the motivation to increase the opportunity for the retail to sell items to a customer, as evidenced by Hara ([0128]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628